         Case 6:18-cv-00308-ADA Document 277 Filed 05/20/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


MV3 PARTNERS LLC,                                §
           Plaintiff                             §
                                                 §         CIVIL NO. 6:18-CV-00308-ADA-
-vs-                                             §                     JCM
                                                 §
ROKU, INC.,                                      §
               Defendant                         §
                                                 §
                                                 §


                     ORDER SETTING TELEPHONIC CONFERENCE

       IT IS HEREBY ORDERED that the above entitled and numbered case is set for a

Telephonic Conference on jury selection procedure with the Honorable Judge Jeffrey C. Manske

on Thursday, May 21, 2020, at 1:30 p.m. The conference will be conducted by telephone at

phone number (877) 336-1828 and code 4740041 and will be attended by at least one counsel for

each party having appeared as of the date of this order.



SIGNED this 20th day of March, 2020.




                                      JEFFREY C. MANSKE
                                      UNITED STATES MAGISTRATE JUDGE
